Citation Nr: 0419306	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  95-35 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
bilateral knee injury.  

2.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities prior to March 
15, 1998.  

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities, since March 
15, 1998.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969 and from February 1974 to April 1977.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

In an April 1993 rating action, the RO denied the veteran's 
claim for an increased rating for his service connected 
bilateral knee disability.  The veteran appealed the claim.  

In September 1994, the veteran filed a claim for a separate 
10 percent disability evaluation for multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 
(2003).  In a rating action dated in October 1994, the RO 
denied the veteran's claim.  The veteran appealed the claim.  

In a rating action dated in May 1999, the RO granted a 10 
percent disability evaluation for the veteran's service-
connected hiatal hernia, which became effective on March 15, 
1998.  As discussed in the body of this decision, the claim 
for a separate 10 percent disability evaluation since March 
15, 1998, is moot.  However, a 10 percent rating based on 
multiple noncompensable service-connected disabilities prior 
to March 15, 1998, remains open.  Therefore, the issues are 
reacharacterized as they appear on the cover of this 
decision.  

As to the claim for a 10 percent rating for noncompensable 
service-connected disabilities prior to March 15, 1998, the 
Board notes that matter is inextricable intertwined with the 
bilateral knee claim.  Therefore, the claim is held in 
abeyance.  

The claim for an increased rating for residuals of a 
bilateral knee injury will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In his statements of March and November 2002, the veteran 
asked for the status of his appeal of his back condition.  He 
states that all required documentation requested has been 
submitted.  This issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In September 1994, the veteran filed a claim for 
entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities.  

2.  In May 1999, the RO granted 10 percent for the veteran's 
service-connected hiatal hernia, effective in March 15, 1998.  


CONCLUSION OF LAW

The claim for a separate 10 percent evaluation based on two 
or more noncompensable service-connected disabilities since 
March 15, 1998, has been rendered moot.  38 C.F.R. § 3.324 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has asserted that he is entitled to a 10 percent 
disability evaluation for multi noncompensable service-
connected disabilities.  Whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the rating schedule, the rating 
agency is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2003).  

In April 1993, the veteran filed a claim of entitlement to a 
10 percent disability rating based on two more noncompensable 
service-connected disabilities pursuant to 38 C.F.R. § 3.324.  
In May 1999, the RO granted a 10 percent disability rating 
for service-connected hiatal hernia, effective in March 1998.  
Because a 10 percent rating has been assigned for a service-
connected disability, the veteran cannot now be assigned a 
separate 10 percent rating for pursuant to the provisions of 
38 C.F.R. § 3.324 (2002).    

For this reason, the claim for compensation benefits has been 
rendered moot for the purpose of appellate review.  


ORDER

The claim for entitlement to a 10 percent evaluation for 
multiple noncompensable service-connected disabilities since 
March 15, 1998, is dismissed as moot.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The record reflects that the veteran's most recent VA 
examination was conducted in June 2002.  However, evidence 
subsequent to the examination suggests that the 


veteran's bilateral knee disability has increased in 
severity.  (See Private medical statement and veteran's 
statement in support of claim dated in August 2003).  In 
addition, the June 2002 examination was conducted without the 
benefit of review of the veteran's claims file.  

Accordingly, a VA examination is warranted to determine the 
severity of the veteran's service-connected bilateral knee 
disability.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
current treatment for all VA and non-VA 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
are not currently of record.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the severity of 
his bilateral knee disability.  Send the 
claims folder to the examiner for review.  
All symtomatology should be described in 
detail.  All indicated studies, including 
X-rays, must be performed.  The examiner 
should comment on the following:  

a.	 The examiner should indicate whether 
recurrent subluxation or instability 
is shown, and, if shown, the degree in 
terms of slight, moderate, or severe.  



b.	 The examiner should provide range of 
motion measurements (using a 
goniometer) of the knees.  The 
examiner is requested to provide a 
definition, in degrees, of " normal" 
knee motion, and provide an opinion as 
to the severity of the any evidenced 
motion limitation in the veteran.  

c.	The examiner must perform tests of 
joint movement against varying 
resistance of the lumbar spine.  The 
extent of any incoordination, weakened 
motion and excess fatigability on use 
must be described by the examiner.  
The examiner must be requested to 
identify any objective evidence of 
pain or functional loss due to pain of 
the knees.  The examiner must also 
express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, expresss this in 
terms of additional degrees of 
limitation of motion during flare-ups.  
If this is not feasible, the examiner 
should so state.  

d.	The examiner should also provide an 
opinion concerning the impact of the 
service-connected right on the 
veteran's ability to work.  

The rationale for all opinions expressed 
should be explained.

4.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.	Then, the RO should then readjudicate the 
claim of entitlement to an increased 
rating for residuals of a bilateral knee 
injury.  

6.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met by issuing a written VCAA 
notice to the veteran and his 
representative which discusses the 
evidence required to support his claims 
on entitlement to an increased rating for 
residuals of a bilateral knee injury and 
entitlement to a 10-percent evaluation 
based on multiple, noncompensable 
service-connected disabilities prior to 
March 15, 1998.  The veteran should be 
asked to provide any evidence in his 
possession that pertains to the claims.  
Duplicate evidence need not be submitted.  

7.  If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



